Aw-t   31, 1953

Hoa. E. H. Thornton, Jr.       Opinion lo. s-92
chairman
State Blghway Comlllsslon      Fi+:   CoustltntIollalltyof
Texas HIghway Department              that part of Chapter
Austin, Texas                         324, Acts 531-d.
                                                     Legle-
                                      lature, whioh laeraaeas
                                      weight of farm trailers
                                      exempt from regletra-
Dear Mr. Thonrton:'                   tion.
        You have asked eubstantiallythe fo&lowlng question:
        "18 the portion of Senate Bill 291, Act8
    53rd Legislature,whioh~lncreaae,s-the gross
    weight of farm trailers and farm semi-trailers,
    exempt from registrationfrom 4,000 pounds to
    12,000 pounds constltvltlo~al?n
         The caption of Senate Bill 291, 8ame being Chapter
324, Aeta 53rd Legislature,Regular Session, 1953, p. 798,
states in part:
        "An Act to clarify the status of maohln-
    cry used exclusivelyfor drllllag water wells
    with respect to regIatratlonand permit re-
    quirements for transportationover the pub110
    highways, by amending Soot&on 2 of Chapter.88,
    Qeneral Laws of the &let Leglalature,Second
    Called Seselon, 1929, as amended (codifiedas
    Artlcie 6675a-2 In Vernonls Texas Civil Statutes),
    . . .
         The body of the above mentioned bill atates In
part:
        "Sec. 2.        and providing further, that
    the exemptlons'l~this section shall not apply
    to any farm trailer or farm semi-trailervhen
    t$gf;oss weight exceed8 tvelve thousand mO0)
          ; . . ." (Emphaelsadded.}
                                                                    ,



Hon. E. Ii.Thornton, Jr., page 2 (S-92)


          The above section, prior to this attempted amendment,
stated:
          ”
             when the gross weight exceeds 4,000
              .   .   .

    pounds . . ."
        The amendment before us attempts to change the figure
4,000 pounds to 12,000 pounds. The attempt to increase this
velght is not expressed in the caption of the bill nor Is It
germane to the subject vhlch Is expressed in the caption.

       Section 35, Article III of the Texas Constitution
provides In part:
       "190bill .'. . shall contain more than one
    subje~ct,which shall be expressed in its title.
    But if any subject shall be embraoed in an act,
    which shall not be expressed In the title, such
    act shall be void only as to so much thereof,
    as shall not be so expressed."
        Volume 39 of Texas Jurisprudence,Statutes, Section
48, reads as follovs:
        "A title that specifies the particular field
     an amendment Is to cover or states a purpose to
     make a certain change in the prior law, and that
     Is not merely desorlptiveof the matter to which
     the law relates, limits the amendatory act to
     the making of the change designated,and precludes
     any additional,contrary, or different amendment."
        The caption of Senate Bill   291 states the purpose for
making the change In the prior law   but It does'not specify
that the provision relating to the   gross weight of exempt farin
trailers and farm seal-trailersis    to be amended.
        Therefore; It Is our opinion that this portion of the
amendment'whlchattempts to Increase the gross weight from
4,000 pounds to 12,000 pounds violates Section 35, Article
III, Constitutionof Texas, and is invalid. And the provision
fixing the weight at 4',000pounds remains in effect.
Hon. E. H. Thornton, Jr., Page 3 (S-92)


                         SUaudARY

             The portion of Chapter'324,Acts
         53rd Legislature,R. S., 1953, p. 798,
         which attempts to Increase the gross
         velght of farm trailers and,farm seal-
         trailers exempt from reglstrktlonfrom
         4000 pounds to 12000 pound.+is not em-
         braced In the caption of the Act and
         is therefore Invalid under Section 35 of
         Article III, Constltutlonof Texas.

APPROVED:                       Yours very truly,
Rudy 0. Rice                    JOBIBBEH SIIEPPERD
State Affairs Division          Attorney General
Willis E. Gresham
Reviewer
                                By&-@.        6&$#
W. V. Geppert                      Sam C. Ratllff
Revlever                              Assistant
John Ban Shepperd
Attorney General
SCR/rt